Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 1 of 42 PageID #: 5266




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


    CLEAR IMAGING RESEARCH, LLC,
                    Plaintiff,

             v.
                                                            Case No. 2:19-cv-00326-JRG
    SAMSUNG ELECTRONICS CO.,
    LTD. and SAMSUNG ELECTRONICS
    AMERICA, INC.,
                    Defendants.



           CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

      Before the Court is the opening claim construction brief of Clear Imaging Research, LLC

(“Plaintiff”) (Dkt. No. 82, filed on August 14, 2020), 1 the response of Samsung Electronics Co.

Ltd. and Samsung Electronics America, Inc. (collectively “Defendants”) (Dkt. No. 91, filed on

August 31, 2020 2), and Plaintiff’s reply (Dkt. No. 95, filed on September 4, 2020). The Court held

a hearing on the issues of claim construction and claim definiteness on October 14, 2020. Having

considered the arguments and evidence presented by the parties at the hearing and in their briefing,

the Court issues this Order.




1
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF.
2
  The brief was originally filed on August 28, 2020 as Dkt. No. 90.
                                               1 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 2 of 42 PageID #: 5267




                                                     Table of Contents

I.     BACKGROUND ............................................................................................................... 3
II.    LEGAL PRINCIPLES ..................................................................................................... 6
       A.        Claim Construction ................................................................................................. 6
       B.        Departing from the Ordinary Meaning of a Claim Term ........................................ 9
       C.        Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA) ......... 10
       D.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................. 12
III.   CONSTRUCTION OF DISPUTED TERMS ............................................................... 13
       A.        “processor … configured to …” ........................................................................... 13
       B.        “user interface … configured to …” ..................................................................... 18
       C.        “a display configured to receive user input” ......................................................... 20
       D.        “a receiver configured to receive, from a subject of the images, a tracking
                 signal that is transmitted from the subject and indicates a location of the
                 subject” ................................................................................................................. 23
       E.        The Designating and Detecting Terms ................................................................. 25
       F.        “blurred compared to” and “blurry compared to”................................................. 34
       G.        “substantially blur free” ........................................................................................ 37
       H.        “the display”.......................................................................................................... 40
IV.    CONCLUSION ............................................................................................................... 41




                                                               2 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 3 of 42 PageID #: 5268




I.      BACKGROUND

     Plaintiff alleges infringement of six U.S. Patents No. 8,630,484 (the “’484 Patent”), No.

9,154,699 (the “’699 Patent”), No. 9,392,175 (the “’175 Patent”), No. 9,860,450 (the “’450

Patent”), No. 10,171,740 (the “’740 Patent”), and No. 10,389,944 (the “’944 Patent”) (collectively,

the “Asserted Patents”). The Asserted Patents are related through continuation applications. Each

of the Asserted Patents claims priority to U.S. Application No. 11/089,081, which issued as U.S.

Patent No. 8,331,723, and to U.S. Application No. 60/556,230. The earliest claimed priority date

is March 25, 2004.

     In general, the Asserted Patents are directed to technology for addressing image blur. The

patents disclose various ways of addressing blur. For example, the patents describe modeling the

detected image signal (including any blur) (r) as a convolution of the real image signal (s) with a

transfer function (h):

                                   𝑟𝑟(𝑛𝑛, 𝑚𝑚) = 𝑠𝑠(𝑛𝑛, 𝑚𝑚) ∗∗ ℎ(𝑛𝑛, 𝑚𝑚)

’484 Patent col.4 ll.12–24. Here “n” and “m” represent the coordinates in a 2-dimensional space

and “h(n,m) describes the way the image ‘travels’ on the recording medium while it is captured.”

Id. The blur is due to light from a point on the subject traveling across multiple points on the

recording medium during image capture, thus spreading the image beyond the accurate extent of

the subject. Id. at col.3 l.66 – col.4 l.3. The patents teach correcting for blur by using an inverse

transfer function (h-1) to extract the real image (s) from the recorded image (r). Id. at col.4 l.39 –

col.5 l.6. In one embodiment, the transfer function (h) is determined using motion sensors to

measure the motion of the imager relative to the image subject during the image capture. The

inverse transfer function (h-1) can be derived from the transfer function (h). Id. at col.5 l.29 – col.7




                                                 3 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 4 of 42 PageID #: 5269




l.65. In another embodiment, an estimated (or “blind”) transfer function is used. Id. at col.7 l.66 –

col.8 l.14.

    The patents also teach preventing blur at acquisition by acquiring multiple images using a

“shutter speed [that] is sufficiently fast compared to the motion of the imager” relative to the

subject and then combining the images into a single image to increase the signal-to-noise ratio

(SNR). Id. at col.9 l.28 – col.10 l.13. In one embodiment, the multiple images are aligned to correct

for the relative motion of the camera and subject using data acquired with motion sensors on the

imager. Id. at col.10 ll.14–30. In another embodiment, the multiple images are aligned using

subject pattern recognition, a subject tracking signal, or user input to determine the position of the

subject in the images. Id. at col.10 ll.31–48.

    The patents also teach repositioning the image sensor during capture according to the inverse

transfer function in order to compensate for the relative motion of the imager and subject. Id. at

col.10 l.49 – col.11 l.6. This approach “makes use of motion sensors, and detects the movement

of the camera and/or the subject while the image is being captured.” Id. at col.10 ll.57–60.

    Finally, the patents teach that “where appropriate, the different embodiments of the invention

can be combined. For example, the superposition embodiment can be used to avoid most blur, and

the correcting filter using blind estimation embodiment can then be applied to correct the combined

image for any remaining blur.” Id. at col.11 ll.22–27.

    The abstract of the ’484 Patent provides:

        Signal processing techniques are applied to digital image data to remove the
        distortion caused by motion of the camera, or the movement of the subject being
        photographed, or defective optics, or optical distortion from other sources. When
        the image is captured, the effect of relative motion between the camera and the
        subject is that it transforms the true image into a blurred image according to a 2-
        dimensional transfer function. The 2-dimensional transfer function representing the
        motion is derived using blind estimation techniques or by using information from
        sensors that detect the motion. The transfer function is inverted and used to define

                                                 4 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 5 of 42 PageID #: 5270




       a corrective filter. The filter is applied to the image and the blur due to the motion
       is removed, restoring the correct image. Another embodiment uses the transfer
       function to avoid blur by combining multiple consecutive images taken at a fast
       shutter speed.

    The abstracts of the ’699, ’175, and ’740 Patents provide:

       A method and apparatus for use in a digital imaging device for correcting image
       blur in digital images by combining plurality of images. The plurality of images
       that are combined include a main subject that can be selected by user input or
       automatically by the digital imaging device. Blur correction can be performed to
       make the main subject blur-free while the rest of the image is blurred. All of the
       image may be made blur-free or the main subject can be made blur-free at the
       expense of the rest of the image. Result is a blur corrected image that is recorded in
       a memory.

    The abstract of the ’450 Patent provides:

       The effect of camera shake in digital video is corrected using signal processing
       techniques. The digital video is a sequence of digital images. When the sequence
       of digital images are being captured, movement of the imaging device causes the
       images to shift on the image sensor of the imaging device and affects the quality of
       the eventual video. Movement of the imaging device is detected while the video is
       being captured, and a motion information representing the motion is recorded. A
       processor determines a correcting filter based on the motion information and user
       input. The processor modifies the sequence of images captured according to the
       correcting filter and obtains a final corrected video. Corrected video is displayed in
       a viewfinder.

    The abstract of the ’944 Patent provides:

       The effect of blur in digital images of an imaging device is corrected by displaying
       a preview image of a scene to be captured in a user interface of a device. A user
       input designates a first subject in the preview image and a plurality of images that
       include the first subject and a second subject are captured. The plurality of images
       are processed to obtain a combined image, taking into account at least one of a focal
       length of a lens of the imaging device and a zoom level of a lens of the imaging
       device, and the combined image includes the first subject and the second subject,
       the first subject in the combined image is substantially blur free, and the second
       subject in the combined image is blurred com­ pared to the first image. The
       combined image is stored in a memory of the device.

    Claim 1 of the ’484 Patent and Claim 14 of the ’450 Patent, exemplary method and device

claims respectively, recite as follows (with terms in dispute emphasized):



                                                5 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 6 of 42 PageID #: 5271




              ’484 Patent Claim 1. A method, comprising:
              capturing, at a recording medium, a plurality of sequential images, wherein the
                images are two-dimensional photographic images;
              detecting, by a processor, a main subject in each of the images in the plurality
                of images, wherein the main subject is the same in each of the images;
              shifting, by the processor, each of the images vertically and horizontally such
                that the main subject is aligned at a same location in each of the shifted
                images; and
              combining, by the processor, the shifted images to obtain a corrected image,
                   wherein the corrected image is a two-dimensional photographic image,
                      and
                   wherein the combining includes determining, for each image point in the
                      corrected image, a pixel value for the image point based on pixel values
                      in the shifted images at the image point.

              ’450 Patent Claim 14. An imaging device, comprising:
              an image sensor configured to capture a sequence of images, wherein the
                sequence of images comprise a video, and store the images in a memory;
              one or more motion sensors configured to detect motion information for one
                or more images of the sequence of images, wherein the motion information
                represents motion of the imaging device during capturing of the one or more
                images of the sequence of images, and store the motion information in the
                memory synchronously with the storing of the one or more images; and
              a processor configured to:
                   determine a vertical shift value and a horizontal shift value for one or more
                     images of the sequence of images based at least in part on the motion
                     information;
                   modify one or more images of the sequence of images based at least in
                     part on the vertical and the horizontal shift values; and
                   combine the modified images to obtain a final video; and
              wherein the memory is further configured to store the final video.

II.      LEGAL PRINCIPLES

         A.       Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

                                                   6 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 7 of 42 PageID #: 5272




1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

     “The claim construction inquiry … begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.



                                                7 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 8 of 42 PageID #: 5273




Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or



                                                8 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 9 of 42 PageID #: 5274




may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

specification or during prosecution.” 3 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning



3
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                9 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 10 of 42 PageID #: 5275




 in two instances: lexicography and disavowal.”). The standards for finding lexicography or

 disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

     To act as his own lexicographer, the patentee must “clearly set forth a definition of the

 disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

 F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

 “with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

     To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

 specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

 Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

 1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

 of a claim term by including in the specification expressions of manifest exclusion or restriction,

 representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

 to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

 Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

        C.      Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA)

     A patent claim may be expressed using functional language. See 35 U.S.C. § 112, ¶ 6;

 Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in

 relevant portion). Section 112, Paragraph 6, provides that a structure may be claimed as a “means

 … for performing a specified function” and that an act may be claimed as a “step for performing

 a specified function.” Masco Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002).

     But § 112, ¶ 6 does not apply to all functional claim language. There is a rebuttable

 presumption that § 112, ¶ 6 applies when the claim language includes “means” or “step for” terms,

 and that it does not apply in the absence of those terms. Masco Corp., 303 F.3d at 1326;

 Williamson, 792 F.3d at 1348. The presumption stands or falls according to whether one of
                                              10 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 11 of 42 PageID #: 5276




 ordinary skill in the art would understand the claim with the functional language, in the context of

 the entire specification, to denote sufficiently definite structure or acts for performing the function.

 See Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015)

 (§ 112, ¶ 6 does not apply when “the claim language, read in light of the specification, recites

 sufficiently definite structure” (quotation marks omitted) (citing Williamson, 792 F.3d at 1349;

 Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1099 (Fed. Cir. 2014))); Williamson, 792 F.3d

 at 1349 (§ 112, ¶ 6 does not apply when “the words of the claim are understood by persons of

 ordinary skill in the art to have sufficiently definite meaning as the name for structure”); Masco

 Corp., 303 F.3d at 1326 (§ 112, ¶ 6 does not apply when the claim includes an “act” corresponding

 to “how the function is performed”); Personalized Media Communications, L.L.C. v. International

 Trade Commission, 161 F.3d 696, 704 (Fed. Cir. 1998) (§ 112, ¶ 6 does not apply when the claim

 includes “sufficient structure, material, or acts within the claim itself to perform entirely the recited

 function … even if the claim uses the term ‘means.’” (quotation marks and citation omitted)).

     When it applies, § 112, ¶ 6 limits the scope of the functional term “to only the structure,

 materials, or acts described in the specification as corresponding to the claimed function and

 equivalents thereof.” Williamson, 792 F.3d at 1347. Construing a means-plus-function limitation

 involves multiple steps. “The first step … is a determination of the function of the means-plus-

 function limitation.” Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303, 1311

 (Fed. Cir. 2001). “[T]he next step is to determine the corresponding structure disclosed in the

 specification and equivalents thereof.” Id. A “structure disclosed in the specification is

 ‘corresponding’ structure only if the specification or prosecution history clearly links or associates

 that structure to the function recited in the claim.” Id. The focus of the “corresponding structure”

 inquiry is not merely whether a structure is capable of performing the recited function, but rather



                                                 11 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 12 of 42 PageID #: 5277




 whether the corresponding structure is “clearly linked or associated with the [recited] function.”

 Id. The corresponding structure “must include all structure that actually performs the recited

 function.” Default Proof Credit Card Sys. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1298 (Fed.

 Cir. 2005). However, § 112 does not permit “incorporation of structure from the written

 description beyond that necessary to perform the claimed function.” Micro Chem., Inc. v. Great

 Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999).

     For § 112, ¶ 6 limitations implemented by a programmed general purpose computer or

 microprocessor, the corresponding structure described in the patent specification must include an

 algorithm for performing the function. WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339,

 1349 (Fed. Cir. 1999). The corresponding structure is not a general purpose computer but rather

 the special purpose computer programmed to perform the disclosed algorithm. Aristocrat Techs.

 Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).

        D.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

     Patent claims must particularly point out and distinctly claim the subject matter regarded as

 the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must

 “inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

 Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112, ¶ 2

 and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

 the perspective of one of ordinary skill in the art as of the time the application for the patent was

 filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to

 comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

 Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

 effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

 Cir. 2012).
                                                 12 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 13 of 42 PageID #: 5278




        When a term of degree is used in a claim, “the court must determine whether the patent

 provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

 F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

 used in a claim, “the court must determine whether the patent’s specification supplies some

 standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

 F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those of

 skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).

        In the context of a claim governed by 35 U.S.C. § 112, ¶ 6, the claim is invalid as indefinite

 if the claim fails to disclose adequate corresponding structure to perform the claimed function.

 Williamson, 792 F.3d at 1351–52. The disclosure is inadequate when one of ordinary skill in the

 art “would be unable to recognize the structure in the specification and associate it with the

 corresponding function in the claim.” Id. at 1352.

 III.      CONSTRUCTION OF DISPUTED TERMS

           A.     “processor … configured to …”

                  Disputed Term 4                  Plaintiff’s Proposed     Defendants’ Proposed
                                                       Construction              Construction
                                                5
     “processor [is] [further] configured to …”    This claim term does     This is a means-plus-
                                                   not invoke 35 U.S.C.     function term under 35
     • ’484 Patent Claims 8, 12, 13, 15, 19, 20, § 112 ¶ 6. No              U.S.C. 112 ¶ 6.
        23, 24, 28, 30                             construction is
     • ’175 Patent Claim 15, 17, 18, 23, 25, 26    necessary, the term      Indefinite for lack of
     • ’450 Patent Claims 14, 25, 29, 31           is not subject to §      structure.
     • ’699 Patent Claims 9, 24                    112 ¶ 6, and is not
     • ’740 Patent Claims 10, 12, 14, 16, 17, 20, indefinite.
        21, 22, 24, 26, 27
     • ’944 Patent Claims 6, 7, 9, 10, 16, 17, 19,
        20


 4
   The term charts in this order list claims identified in the parties’ Joint Claim Construction Chart
 Pursuant to P.R. 4-5(d) (Dkt. No. 96).
 5
   Functions are recited in the Joint Claim Construction Chart Pursuant to P.R. 4-5(d) (Dkt. No. 96).
                                                 13 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 14 of 42 PageID #: 5279




     Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: The term “processor” plainly denotes structure and therefore claim

 recitation of a “processor … configured to” perform a function does not invoke 35 U.S.C. § 112,

 ¶ 6. The presumption against application of § 112, ¶ 6 is further supported by other structural

 indicia in the claims. Specifically, the claims recite other structural components and how they

 interact with the processor, providing the objectives and operation of the processor terms. And

 “processor” is consistently used in the Asserted Patents to denote structure. If the Court determines

 that the presumption against § 112, ¶ 6 is overcome for any of these terms, Plaintiff “respectfully

 requests that the Court order supplemental briefing so Clear Imaging can identify where the

 structure is disclosed in the specifications for any relevant term(s).” Dkt. No. 82 at 9–17.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’484 Patent col.11 ll.43–46; ’484 Patent File

 Wrapper June 8, 2011 Office Action at 2–3 (Plaintiff’s Ex. M, Dkt. No. 82-15 at 4–5); U.S. Patent

 No. 8,331,723 Patent File Wrapper Claims 6 at claims 9–10 (Plaintiff’s Ex. L, Dkt. No. 82-14 at

 3). Extrinsic evidence: Jones Decl. 7 ¶¶ 22–23, 25, 27–35 (Dkt. No. 82-1); U.S. Patent No.

 10,719,927 at col.13 ll.13–15, claim 1 (Plaintiff’s Ex. K, Dkt. No. 82-13).

     Defendants respond: A general-purpose processor is not sufficient structure for the functions

 recited in the claims and the claims do not recite the interaction between the processor and

 structural claim elements, so the claims do not provide the structural indicia that Plaintiff contends.



 6
   Plaintiff represents this document as presenting the “original claims” of the patent. The Court is
 not able to determine this from the document itself.
 7
   Declaration of Dr. Mark Jones in Support of Clear Imaging’s Opening Claim Construction Brief
                                                14 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 15 of 42 PageID #: 5280




 Therefore, the “processor … configured to …” terms are governed by § 112, ¶ 6. Because the

 terms are governed by § 112, ¶ 6, the patents must disclose structure (algorithms) for performing

 the functions. The patents fail to disclose such structure and Plaintiff has admitted as much by

 failing to identify any structure in the patents for these terms. As such, the “processor … configured

 to …” terms render claims indefinite. Dkt. No. 91 at 27–31.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’484 Patent col.4 ll.40–41. Extrinsic

 evidence: Villasenor Decl. ¶¶ 24–30 (Defendants’ Ex. 91-1).

     Plaintiff replies: Defendants appear to improperly apply precedent directed to determining

 structure when § 112, ¶ 6 applies in the analysis of whether § 112, ¶ 6 applies. Ultimately, the term

 “processor,” and the use of that term in the claims and entire intrinsic record provide sufficient

 structural context to support the presumption against applying § 112, ¶ 6 to the “processor …

 configured to …” terms. Dkt. No. 95 at 5–6.

     Analysis

     There are two issues in dispute. First, whether the “processor … configured to …” terms are

 governed by 35 U.S.C. § 112, ¶ 6. Second, whether these terms, if governed by § 112, ¶ 6, are

 supported by the requisite disclosure of structure in the Asserted Patents. The terms are not

 governed by § 112, ¶ 6 and the second issue is therefore moot.

     Defendants have not overcome the presumption against applying § 112, ¶ 6. The Court begins

 with the presumption that § 112, ¶ 6 does not apply because the terms do not include the “means”

 language traditionally used to signal application of the statute. Williamson v. Citrix Online, LLC,

 792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in relevant portion). This “presumption

 can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the claim term



                                                15 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 16 of 42 PageID #: 5281




 fails to recite sufficiently definite structure or else recites function without reciting sufficient

 structure for performing that function.” Id. at 1349 (quotation marks omitted). “[T]he mere fact

 that the disputed limitations incorporate functional language does not automatically convert the

 words into means for performing such functions.” Zeroclick, LLC v. Apple Inc., 891 F.3d 1003,

 1008 (Fed. Cir. 2018). “The question whether [a term] invokes section 112, paragraph 6, depends

 on whether persons skilled in the art would understand the claim language to refer to structure,

 assessed in light of the presumption that flows from the drafter’s choice not to employ the word

 ‘means.’” Samsung Elecs. Am., Inc. v. Prisua Eng’g Corp., 948 F.3d 1342, 1354 (Fed. Cir. 2020).

     The presumption against applying § 112, ¶ 6 to the “processor … configured to …” terms

 stands. As used in the Asserted Patents, the term “processor” is accorded its customary meaning

 of a class of structures on which software can run. See e.g., ’484 Patent col.11 ll.43–46 (“the image

 correcting apparatus can be implemented in an integrated circuit, or in software to run on a

 processor, or a combination of the two”); IEEE 100 The Authoritative Dictionary of IEEE

 Standards Terms at 872 (7th ed. 2000) (defining “processor” as hardware that “accepts a program

 as input, prepares it for execution. and executes the process so defined with data to produce results”

 and as a “device that interprets and executes instructions, consisting of at least an instruction

 control unit and an arithmetic unit”), Dkt. No. 82-11 at 5. Thus, “processor” in the patents is not a

 nonce term.

     The claims themselves also provide significant indicia of the structural nature of the claimed

 processors. For example, Claim 20 of the ’740 Patent provides:

           20. An imaging device for capturing and processing images, comprising:
           a user interface configured to display an image, wherein the image is a preview
             of the field of view of the device, and wherein the image includes a first
             subject and a second subject;
           a processor configured to receive user input designating the first subject in the
             image to be kept blur free;

                                                16 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 17 of 42 PageID #: 5282




           a memory configured to store a plurality of images captured by the device,
             wherein the plurality of images include the first subject and the second
             subject;
           the processor further configured to combine the plurality of images to obtain a
             combined image, such that:
           the combined image includes the first subject and the second subject, the first
             subject in the combined image is blur free, and the second subject in the
             combined image is blurred compared to the first subject;
           the user interface further configured to display the combined image; and
           a memory configured to store the combined image.

 ’740 Patent col.14 ll.33–52. This claim sets forth how the processor operates in conjunction with

 the user interface and memory to achieve specified image-processing objectives. This context

 indicates the structural nature of the claimed processor and is sufficient to sustain the presumption

 against § 112, ¶ 6. Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1319–21 (Fed. Cir.

 2004) (“circuit [for performing a function]” found to be sufficiently definite structure because the

 claim recited the “objectives and operations” of the circuit); Apple Inc. v. Motorola, Inc., 757 F.3d

 1286, 1295, 1301 (Fed. Cir. 2014) (“heuristic [for performing a function]” found to be sufficiently

 definite structure in part because the claim described the operation and objectives of the heuristic);

 Zeroclick, LLC, 891 F.3d 1008 (Fed. Cir. 2018) (“program that can [perform function]” found to

 be sufficiently definite structure in part because the claims provided operational context for the

 program); Prisua Eng’g Corp., 948 F.3d at 1347–48, 1353–54 (“digital processing unit …

 performing [functions]” found to be sufficiently definite structure in part because the claims

 provided operational context for the unit). Given this context, Defendant has failed to overcome

 the presumption against application of § 112, ¶ 6.

     Accordingly, the Court rejects Defendants’ position and determines that the “processor …

 configured to …” terms are not governed by § 112, ¶ 6 and that they have their plain and ordinary

 meanings without the need for further construction.




                                                17 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 18 of 42 PageID #: 5283




           B.      “user interface … configured to …”

            Disputed Term                 Plaintiff’s Proposed            Defendants’ Proposed
                                             Construction                       Construction
     “user interface [is further]    This claim term does not          This is a means-plus-function
     configured to …” 8              invoke 35 U.S.C. § 112 ¶ 6.       term under 35 U.S.C. 112 ¶ 6.
                                     No construction is necessary,
     •   ’740 Patent Claims 10,      the term is not subject to §      Indefinite for lack of
         12, 20, 21, 22              112 ¶ 6, and is not indefinite.   structure.
     •   ’944 Patent Claims 6, 7,
         16, 17

         Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

         The Parties’ Positions

         Plaintiff submits: The presumption against application of 35 U.S.C. § 112, ¶ 6 to the “user

 interface … configured to …” terms cannot be overcome as the term “user interface” is plainly

 structural. The presumption against application of § 112, ¶ 6 is further supported by claimed and

 described operational associations of the “user interface” with other structural elements. If the

 Court determines that the presumption against § 112, ¶ 6 is overcome for any of these terms,

 Plaintiff “requests supplemental briefing on whether the claims disclose corresponding structure

 in the specification.” Dkt. No. 82 at 17–20.

         In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’944 Patent, at [57] Abstract, col.11 ll.9–12;

 U.S. Patent No. 6,101,238 at fig.9, col.11 ll.32–35 (Plaintiff’s Ex. N, Dkt. No. 82-16); U.S. Patent

 No. 6,249,616 at col.4 ll.14–17 (Plaintiff’s Ex. O, Dkt. No. 82-17); U.S. Patent No. 6,198,283 at

 col.11 ll.17–21 (Plaintiff’s Ex. P, Dkt. No. 82-18); U.S. Patent No. 6,124,864 at col.6 ll.44–46

 (Plaintiff’s Ex. Q, Dkt. No. 82-19). Extrinsic evidence: Jones Decl. ¶¶ 40, 42–45 (Dkt. No. 82-1);


 8
     Functions are recited in the Joint Claim Construction Chart Pursuant to P.R. 4-5(d) (Dkt. No. 96).
                                                 18 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 19 of 42 PageID #: 5284




 IEEE 100 The Authoritative Dictionary of IEEE Standards Terms at 1242 (7th ed. 2000), “user

 interface” (Plaintiff’s Ex. I, Dkt. No. 82-11 at 7).

     Defendants respond: The term “user interface” does not denote a definite structure but rather

 is a nonce term used to introduce a function without sufficient structure. And the Asserted Patents

 do not provide any description of any structure for performing the claim-recited functions. As

 such, the “user interface … configured to …” terms are governed by but fail to satisfy § 112, ¶ 6.

 Dkt. No. 91 at 31–32.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’944 Patent, at [57] Abstract. Extrinsic

 evidence: Villasenor Decl. ¶¶ 31–32, 34 (Defendants’ Ex. 91-1); IEEE 100 The Authoritative

 Dictionary of IEEE Standards Terms at 1242 (7th ed. 2000), “user interface” (Plaintiff’s Ex. I,

 Dkt. No. 82-11 at 7).

     Plaintiff replies: Defendants have not overcome the presumption against § 112, ¶ 6. Dkt. No.

 95 at 6.

     Analysis

     There are two issues in dispute. First, whether the “user interface … configured to …” terms

 are governed by 35 U.S.C. § 112, ¶ 6. Second, whether these terms, if governed by § 112, ¶ 6, are

 supported by the requisite disclosure of structure in the Asserted Patents. The terms are not

 governed by § 112, ¶ 6 and the second issue is therefore moot.

     The presumption against applying § 112, ¶ 6 to the “user interface … configured to …” terms

 stands. As used in the Asserted Patents, the term “user interface” is accorded its customary

 meaning of a class of structures through which a user of a device interacts with the device. See

 e.g., ’944 Patent, at col.12 ll.54–56 (“displaying a preview image of the scene to be captured in a



                                                 19 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 20 of 42 PageID #: 5285




 user interface of the [imaging] device; receiving a user input in the user interface”); IEEE 100 The

 Authoritative Dictionary of IEEE Standards Terms at 872 (7th ed. 2000) (defining “user interface”

 as “a physical interface between the operator and the system equipment” and the “part of the

 application that permits the user and application to communicate with each other to perform certain

 tasks”), Dkt. No. 82-11 at 7. Thus, “user interface” in the patents is not a nonce term.

      The claims themselves also provide significant indicia of the structural nature of the claimed

 processors. For instance, and as set forth above in the “processor … configured to …” terms, Claim

 20 of the ’740 Patent recites how the user interface operates in conjunction with a processor and

 memory to achieve specified image-processing objectives. Given this context, Defendant has

 failed to overcome the presumption against application of § 112, ¶ 6.

      Accordingly, the Court rejects Defendants’ position and determines that the “user interface …

 configured to …” terms are not governed by § 112, ¶ 6 and that they have their plain and ordinary

 meanings without the need for further construction.

         C.     “a display configured to receive user input”

         Disputed Term                  Plaintiff’s Proposed            Defendants’ Proposed
                                           Construction                       Construction
  “a display configured to         This claim term does not          This is a means-plus-function
  receive user input”              invoke 35 U.S.C. § 112 ¶ 6.       term under 35 U.S.C. 112 ¶ 6.
                                   No construction is necessary,
  •   ’450 Patent Claims 26, 32    the term is not subject to §      Indefinite for lack of
                                   112 ¶ 6, and is not indefinite.   structure.


      The Parties’ Positions

      Plaintiff submits: The presumption against application of 35 U.S.C. § 112, ¶ 6 to “a display

 configured to receive user input” cannot be overcome as the term “display” is plainly structural.

 The presumption against application of § 112, ¶ 6 is further supported by claimed and described

 operational associations of the “display” with other structural elements. If the Court determines


                                               20 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 21 of 42 PageID #: 5286




 that the presumption against § 112, ¶ 6 is overcome for this term, Plaintiff “requests supplemental

 briefing on whether the claims disclose corresponding structure in the specification.” Dkt. No. 82

 at 20–22.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’450 Patent, at [57] Abstract, col.11 ll.3–6;

 ’450 Patent File Wrapper June 2, 2017 Office Action at 3 (Plaintiff’s Ex. S, Dkt. No. 82-21 at 5);

 U.S. Patent Application Publication No. 2003/0076408 at fig.1, ¶ [0015] (Plaintiff’s Ex. R, Dkt.

 No. 82-20). Extrinsic evidence: U.S. Patent No. 10,719,927 at col.13 ll.13–15, claim 1 (Plaintiff’s

 Ex. K, Dkt. No. 82-13); Jones Decl. ¶¶ 48–51 (Dkt. No. 82-1).

     Defendants respond: The term “display” does not denote a definite structure but rather refers

 to a generic device with wide-ranging meaning. And the Asserted Patents do not provide any

 description of any structure for performing the claim-recited function of receiving user input. As

 such, the “a display configured to receive user input” term is governed by but fails to satisfy § 112,

 ¶ 6. Dkt. No. 91 at 32–33.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: U.S. Patent No. 9,800,787 Patent 9 File

 Wrapper April 25, 2017 Reply (Defendants’ Ex. 7, Dkt. No. 91-9). Extrinsic evidence: Villasenor

 Decl. ¶¶ 35–38 (Defendants’ Ex. 91-1).

     Plaintiff replies: Defendants have not overcome the presumption against § 112, ¶ 6. Dkt. No.

 95 at 6–7.




 9
  U.S. Patent No. 9,800,787 is related to the Asserted Patents through a priority claim to U.S. Patent
 Application No. 11/089,081. ’484 Patent, at [63] Related U.S. Application Data; https://
 patentcenter.uspto.gov/#!/applications/15149481/continuity.
                                                21 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 22 of 42 PageID #: 5287




     Analysis

     There are two issues in dispute. First, whether “a display configured to receive user input” is

 governed by 35 U.S.C. § 112, ¶ 6. Second, whether this term, if governed by § 112, ¶ 6, is

 supported by the requisite disclosure of structure in the Asserted Patents. The term is not governed

 by § 112, ¶ 6 and the second issue is therefore moot.

     The presumption against applying § 112, ¶ 6 to the “display …” term stands. “Display” is

 used in the art as a definite name for structure. See, e.g., U.S. Patent No. 10,719,927 at col.5 ll.3–

 6 (“The electronic device 101 may include at least one of a bus 110, a processor 120, a memory

 130, an input/output (IO) interface 150, a display 160, a communication interface 170, or a sensors

 180.”), col.6 ll.1–4 (“The display 160 includes, e.g., a liquid crystal display (LCD), a light

 emitting diode (LED) display, an organic light emitting           diode (OLED)       display,    or a

 microelectromechanical systems (MEMS) display, or an electronic paper display.”). That

 “display” may encompass a variety of structures does not render it a nonce term. See, e.g.,

 Personalized Media Communs., L.L.C. v. ITC, 161 F.3d 696, 705 (Fed. Cir. 1998) (“Even though

 the term ‘detector’ does not specifically evoke a particular structure, it does convey to one

 knowledgeable in the art a variety of structures known as ‘detectors.’ We therefore conclude that

 the term "detector" is a sufficiently definite structural term to preclude the application of § 112, P

 6.”). Given this context, Defendant has failed to overcome the presumption against application of

 § 112, ¶ 6.

     Accordingly, the Court rejects Defendants’ position and determines that “a display configured

 to receive user input” is not governed by § 112, ¶ 6 and that it has its plain and ordinary meaning

 without the need for further construction.




                                                22 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 23 of 42 PageID #: 5288




         D.     “a receiver configured to receive, from a subject of the images, a tracking
                signal that is transmitted from the subject and indicates a location of the
                subject”

         Disputed Term                  Plaintiff’s Proposed            Defendants’ Proposed
                                           Construction                       Construction
  “a receiver configured to        This claim term does not          This is a means-plus-function
  receive, from a subject of the   invoke 35 U.S.C. § 112 ¶ 6.       term under 35 U.S.C. 112 ¶ 6.
  images, a tracking signal that   No construction is necessary,
  is transmitted from the          the term is not subject to §      Indefinite for lack of
  subject and indicates a          112 ¶ 6, and is not indefinite.   structure.
  location of the subject”

  •   ’484 Patent Claim 26

      The Parties’ Positions

      Plaintiff submits: The presumption against application of 35 U.S.C. § 112, ¶ 6 to “receiver

 configured to receive … a tracking signal …” cannot be overcome as the term “receiver” is plainly

 structural. The presumption against application of § 112, ¶ 6 is further supported by claimed and

 described operational associations of the “receiver” with other structural elements. If the Court

 determines that the presumption against § 112, ¶ 6 is overcome for this term, Plaintiff “requests

 supplemental briefing on whether the claims disclose corresponding structure in the specification.”

 Dkt. No. 82 at 22–23.

      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’484 Patent col.10 ll.44–46. Extrinsic

 evidence: Jones Decl. ¶ 53 (Dkt. No. 82-1).

      Defendants respond: The term “receiver” does not denote a definite structure but rather refers

 to a generic device with wide-ranging meaning. And the Asserted Patents do not provide any

 description of any structure for performing the claim-recited function of receiving a tracking

 signal. As such, the “a display configured to receive user input” term is governed by but fails to

 satisfy § 112, ¶ 6. Dkt. No. 91 at 33–34.

                                               23 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 24 of 42 PageID #: 5289




     In addition to the claims themselves, Defendants cite the following extrinsic evidence to

 support their position: Villasenor Decl. ¶¶ 39–41 (Defendants’ Ex. 91-1).

     Plaintiff replies: Defendants have not overcome the presumption against § 112, ¶ 6. Dkt. No.

 95 at 7.

     Plaintiff cites further extrinsic evidence to support its position: Jones Decl. ¶¶ 52–54 (Dkt.

 No. 82-1).

     Analysis

     There are two issues in dispute. First, whether “a receiver configured to receive, from a subject

 of the images, a tracking signal that is transmitted from the subject and indicates a location of the

 subject” is governed by 35 U.S.C. § 112, ¶ 6. Second, whether this term, if governed by § 112, ¶ 6,

 is supported by the requisite disclosure of structure in the Asserted Patents. The term is not

 governed by § 112, ¶ 6 and the second issue is therefore moot.

     The presumption against applying § 112, ¶ 6 to the “receiver …” term stands. The Federal

 Circuit has instructed that “[t]he term ‘receiver’ (i.e., the absence of the term means) presumptively

 connotes sufficiently definite structure to those of skill in the art.” EnOcean GmbH v. Face Int’l

 Corp., 742 F.3d 955, 959 (Fed. Cir. 2014) (citing Personalized Media, 161 F.3d at 703–04).

 EnOcean noted “scientific literature demonstrating that the term ‘receiver’ was well understood in

 the art.” Id. Notably, Defendants have not presented any cases in which “receiver” in a patent claim

 invoked § 112, ¶ 6 or § 112(f).

     Claim 26 of the ’484 Patent provides further context that informs the structural nature of the

 “receiver”:

              26. An apparatus, comprising:
              a recording medium configured to capture a plurality of images, wherein the
                images are two-dimensional photographic images;



                                                24 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 25 of 42 PageID #: 5290




              a receiver configured to receive, from a subject of the images, a tracking signal
                that is transmitted from the subject and indicates a location of the subject; and
              a processor configured to:
                   shift each of the plurality of images vertically and horizontally such that
                      the subject is aligned at a same location in each of the shifted images;
                      and
                   combine the shifted images to obtain a corrected image,
                   wherein the corrected image is a two-dimensional photographic image,
                      and
                   wherein, for each image point in the corrected image, a pixel value for the
                      image point is based on pixel values in the shifted images at the image
                      point.

 ’484 Patent col.14 l.64 – col.15 l.13 (emphasis added). The claim recites how the receiver operates

 in conjunction with a subject of the images and provides location information on that subject that

 is used by the processor to shift the images. Given this context, Defendant has failed to overcome

 the presumption against application of § 112, ¶ 6.

      Accordingly, the Court rejects Defendants’ position and determines that “a receiver

 configured to receive, from a subject of the images, a tracking signal that is transmitted from the

 subject and indicates a location of the subject” is not governed by § 112, ¶ 6 and that it has its plain

 and ordinary meaning without the need for further construction.

         E.       The Designating and Detecting Terms

         Disputed Term                     Plaintiff’s Proposed              Defendants’ Proposed
                                              Construction                        Construction
  “designates a subject”              plain and ordinary meaning,        identifies an object to use as a
                                      no construction necessary          reference point for aligning
  •   ’484 Patent Claims 27, 28                                          images to correct blur.

  “detect[ing] ... [a / the] main     plain and ordinary meaning,        identif[y/ing] [an/the] object
  subject”                            no construction necessary          to use as a reference point for
                                                                         aligning images to correct
  •   ’484 Patent Claims 1, 5,                                           blur
      8, 12–13, 15, 19–20, 22–
      24




                                                  25 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 26 of 42 PageID #: 5291




         Disputed Term                   Plaintiff’s Proposed             Defendants’ Proposed
                                            Construction                       Construction
  “detect[ing] ... [a / the]        plain and ordinary meaning,       identif[y/ing] [an/the] object
  location of the main subject”     no construction necessary         to use as a reference point for
                                                                      aligning images to correct
  •   ’484 Patent Claim 6, 29,                                        blur
      30
  “designat[e/es/ing] … a main      plain and ordinary meaning,       identif[y/ies/ing] an object to
  subject”                          no construction necessary         use as a reference point for
                                                                      aligning images to correct
  •   ’175 Patent Claims 1, 8,                                        blur
      15, 23
  •   ’699 Patent Claims 1, 9,
      17, 24
  “designat[e/ing] … a/the …        plain and ordinary meaning,       identif[y/ying] [an/the] object
  subject”                          no construction necessary         to use as a reference point for
                                                                      aligning images to correct
  •   ’740 Patent Claims 1, 10,                                       blur
      20
  “designat[e/es] … a/the …         plain and ordinary meaning,       identif[y/ies] [an/the] object
  subject”                          no construction necessary         to use as a reference point for
                                                                      aligning images to correct
  •   ’944 Patent Claims 1, 2,                                        blur
      6, 7, 12, 16, 17

      Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

      The Parties’ Positions

      Plaintiff submits: The meanings of the various Designating and Detecting terms are plain

 without construction. Defendants’ proposed constructions improperly deviate from the plain

 meanings by adding three limitations: “i) ‘to correct blur,’ ii) ‘aligning images,’ and iii) ‘reference

 point.’” Designating a subject is not necessarily to “correct blur.” For instance, Claims 20 and 29

 of the ’740 Patent are directed to combining images in such a way that a first subject is “kept blur

 free” while other another subject is blurred compared to the first, without reference to correcting

 blur. Designating a subject is not necessarily for aligning images. For instance, Claim 27 of the


                                                26 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 27 of 42 PageID #: 5292




 ’740 Patent expressly recites modifying images “such that the first subject is aligned in a same

 location in the plurality of images before combining the plurality of images” while other claims,

 such as Claim 20 of the ’740 Patent, do not recite alignment, suggesting that alignment is not

 inherent to operation of the claims. Finally, designating a subject is not necessarily for identifying

 the subject as a reference point. The subject may encompass multiple points, rather than only a

 single point as Defendants suggest. For example, Claim 23 of the ’740 Patent specifies “calculate

 a pixel value for each pixel in the first subject.” Dkt. No. 82 at 23–29.

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’484 Patent fig.9, col.3 ll.11–12, col.4 ll.4–6,

 col.10 ll.31–48; ’699 Patent fig.11, col.10 ll.35–39, col.10 ll.43–49. Extrinsic evidence: U.S.

 Patent Application Publication 2013/0128090 at claim 1 (Plaintiff’s Ex. T, Dkt. No. 82-22); U.S.

 Patent No. 8,941,770 at claim 4 (Plaintiff’s Ex. U, Dkt. No. 82-23); Jones Decl. ¶ 63 (Dkt. No.

 82-1).

     Defendants respond: As described in the Asserted Patents and during prosecution,

 designating/detecting a subject in the claimed invention refers to identifying the subject as an

 alignment reference in the process of correcting image blur. Specifically, the invention is directed

 to correcting blur caused by relative motion between the imaging device and the subject by

 combining multiple images acquired at high shutter speed. As described, the high shutter speed

 reduces the blur but also otherwise reduces image quality. The images are combined to increase

 the image quality, but the images must be aligned to account for movement between image

 captures. The patents describe two alternatives for aligning the images: (1) using a motion sensor

 and (2) designating a subject in the image to use as a reference point (citing ’484 Patent col.10

 ll.31–48). The claims at issue are directed to using a designated subject to align the images. This



                                                27 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 28 of 42 PageID #: 5293




 is the only “designating” described in the patents. Indeed, the claims of the ’484 Patent were

 distinguished from the prior art during prosecution on the grounds that detecting/designating the

 subject in the claims “means using it as the reference point for alignment, as opposed to aligning

 the images in some other way.” Dkt. No. 91 at 6–16.

      In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’484 Patent col.1 ll.25–30, col.1 ll.39–47,

 col.9 l.28 – col.11 l.2; ’699 Patent col.10 l.25 – col.11 l.2; ’740 Patent, at [54] Title, [57] Abstract;

 ’484 Patent File Wrapper March 4, 2013 Reply at 9–12 (Defendants’ Ex. 1, Dkt. No. 91-3 at 10–

 13), May 10, 2013 Office Action at 2–3 (Defendants’ Ex. 2, Dkt. No. 91-4 at 6–7), July 3, 2013

 Reply at 14–15 (Defendants’ Ex. 4, Dkt. No. 91-6 at 15–16), September 10, 2013 Notice of

 Allowance at 3 (Defendants’ Ex. 5, Dkt. No. 91-7 at 4); U.S. Patent No. 5,963,675 at figs.2(a)–

 (c), col.6 ll.37–63 (Defendants’ Ex. 3, Dkt. No. 91-5). Extrinsic evidence: Villasenor Decl. 10 ¶¶

 44–54, 56–64, 67–68, 72–75, 78 (Defendants’ Ex. 91-1).

      Plaintiff replies: There is no lexicography or disavowal that supports Defendants’ proposed

 constructions. In fact, the section relied upon by Defendants, namely, ’484 Patent col.10 ll.31–33,

 is expressly addressed to an embodiment and does not define, or even mention, designating a

 subject. The patents also teach using a motion sensor to detect movement of the subject in order

 to combine images and avoid blur. Such an implementation of the invention would improperly be

 excluded by Defendants’ proposals. The prosecution history of the ’484 Patent likewise does not

 support Defendants’ narrowing constructions. Specifically, the argued distinction over the prior




 10
   Declaration of John Villasenor Regarding Claim Construction for U.S. Patent Nos. 8,630,484,
 9,392,175, 9,860,450, 9,154,699, 10,171,740, and 10,389,944
                                                 28 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 29 of 42 PageID #: 5294




 art was not the use of the subject as a reference point for aligning images to correct blur, but rather

 that the prior art did not detect a subject for any purpose. Dkt. No. 95 at 7–12.

     Plaintiff cites further intrinsic and extrinsic evidence to support its position: Intrinsic

 evidence: ’484 Patent, at [57] Abstract, col.3 ll.55–58; ’699 Patent col.10 ll.35–51, col.10 l.67 –

 col.11 l.2, col.11 ll.11–15; ’484 Patent File Wrapper July 3, 2013 Reply at 14–15 (Defendants’ Ex.

 4, Dkt. No. 91-6 at 15–16). Extrinsic evidence: Jones Decl. ¶¶ 57, 65, 68 (Dkt. No. 82-1).

     Analysis

     The issue in dispute distills to whether the Designating/Detecting claims should be limited to

 one variant of the “third embodiment” described in the patents. They should not.

     The claims provide significant context informing the meaning of the Designating and

 Detecting terms. For example, Claims 20, 23, 27, and 29 of the ’740 Patent provide as follows:

            20. An imaging device for capturing and processing images, comprising:
            a user interface configured to display an image, wherein the image is a preview
              of the field of view of the device, and wherein the image includes a first
              subject and a second subject;
            a processor configured to receive user input designating the first subject in the
              image to be kept blur free;
            a memory configured to store a plurality of images captured by the device,
              wherein the plurality of images include the first subject and the second
              subject;
            the processor further configured to combine the plurality of images to obtain a
              combined image, such that:
                 the combined image includes the first subject and the second subject, the
                    first subject in the combined image is blur free, and the second subject
                    in the combined image is blurred compared to the first subject;
            the user interface further configured to display the combined image; and
            a memory configured to store the combined image.

           23. The imaging device of claim 20, wherein the processor is further
          configured to calculate a pixel value for each pixel in the first subject of the
          combined image, based on values of the pixel of the first subject in one or more
          of the plurality of images.

           27. The imaging device, of claim 20, wherein the processor is further
          configured to modify the plurality of images such that the first subject is


                                                29 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 30 of 42 PageID #: 5295




            aligned in a same location in the plurality of images before combining the
            plurality of images to obtain the combined image.

              29. The imaging device of claim 20, wherein the processor is further
            configured to calculate a pixel value, for each pixel not in the first subject of
            the combined image, based on pixel values in the plurality of images.

 ’740 Patent col.14 ll.33–52, col.15 ll.10–14, col.16 ll.6–10, col.16 ll.15–18 (emphasis added).

 These claims plainly state that the first subject is designated “to be kept blur free.” This suggests

 that the claim is directed to preventing blur rather than correcting blur. Claim 27 also plainly states

 that images are modified “such that the first subject is aligned in a same location in the plurality

 of images.” This suggests that alignment using the first subject as a reference is not an inherent

 aspect of the claim. See Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc)

 (noting that the use of the term “steel baffles” “strongly implies that the term ‘baffles’ does not

 inherently mean objects made of steel”). Claims 23 and 29 alternatively set forth calculating

 combined-image pixel values for pixels in the first subject and for pixels not in the first subject,

 respectively. This further suggests that the claims do not inherently require correction of the

 designated subject since not all claims require calculating combined-image pixels in the first

 subject.

     Similarly, Claims 1 and 6 of the ’699 Patent provide:

             1. A method comprising:
             displaying an image in a viewfinder;
             receiving user input, by the viewfinder, designating a main subject in the
               image;
             capturing a plurality of photographic images at a recording medium, wherein
               the plurality of photographic images include the designated main subject;
             combining by a processor, the plurality of photographic images to create a
               combined photographic image such that the main subject in the combined
               photographic image is substantially blur free and areas of the combined
               photographic image other than the main subject are blurred; and
             recording, in a memory, the combined photographic image.




                                                30 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 31 of 42 PageID #: 5296




            6. The method of claim 1, wherein the combining comprises shifting the
          plurality of images such that the main subject is aligned in a same location in
          the plurality of images.

 ’699 Patent col.12 ll.41–55, col.13 ll.4–6 (emphasis added). Claim 1 is silent on whether the

 designated subject is aligned across the plurality of images, Claim 6 is directed to such alignment.

 This again suggests that alignment in not inherent to designating. Indeed, Claim 1 recites that the

 designated subject is necessarily included in the plurality of images, stating a purpose of

 designating other than aligning images.

     The description of the invention also indicates that images are not necessarily corrected for

 blur. Notably, the patents provide: “In accordance with a third embodiment of the present invention

 the blurring of an image is prevented as it's being captured, as described below.” ’484 Patent col.9

 ll.28–30 (emphasis added). It should be axiomatic that blur that is prevented need not be corrected.

     The patents also do not limit the designating/detecting claims to exclude use of motion

 sensors, as Defendants argue. The passage that Defendants rely upon states, in context:

        As an alternative to the third embodiment, the reference point for aligning the
        higher speed images is not the imager location, but the subject itself. In other
        words, higher shutter speed images can be aligned and combined such that a
        designated subject in a field of view is clear and sharp whereas other parts of
        the image may be blurred. For example, a moving subject such as a car in
        motion can be the designated subject. If high shutter speed images are combined
        such that the points of the image of the moving car are aligned, the image of
        the car will be clear and sharp, while the background is blurred. As a way to
        align a designated subject, such as the car in this example, pattern recognition
        and segmentation algorithms may be used that are well known to those skilled
        in the art, and defined in current literature. Alternatively, a tracking signal that
        is transmitted from the subject can be used to convey its position.
        Alternatively, the user can indicate, such as by an indicator in a viewfinder,
        which object in the field of view is the designated subject to be kept blur-free.

 Id. at col.10 ll.31–48 (emphasis added). This states that there are a variety of ways to align the

 images of a moving subject, including using location of the subject rather than the location of the

 imaging device. The patents also teach using motion sensors to track the location of either the


                                               31 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 32 of 42 PageID #: 5297




 subject or the imaging device. See, e.g., id., at col.10 ll.14–21 (“an accelerometer or other motion

 sensor, is attached to or incorporated within the imager … [and] indicates how much the imager

 moved while each of the series of images was captured”), col.10 ll.58–59 (“motion sensors, …

 detect[] the movement of the camera and/or the subject while the image is being captured”), col.11

 ll.4–5 (“Additional sensors (not shown) can be used to detect motion of the subject ….”). And the

 patent expressly teaches that “the different embodiments of the invention can be combined.” Id. at

 col.11 ll.22–23. Taken together, these disclosures suggest using a motion sensor to track the

 location of a designated subject.

      Finally, the prosecution history does not support Defendants’ proposed constructions. The

 claim then at issue recites:

            1. (Previously Presented) A method, comprising:
            capturing, at a recording medium, a plurality of sequential images, wherein the
             images are two-dimensional photographic images;
            detecting, by a processor, a main subject in each of the images in the plurality
             of images, wherein the main subject is the same in each of the images;
            shifting, by the processor, each of the images vertically and horizontally such
             that the main subject is aligned at a same location in each of the shifted
             images; and
            combining, by the processor, the shifted images to obtain a corrected image,
                 wherein the corrected image is a two-dimensional photographic image,
                   and
                 wherein the combining includes determining, for each image point in the
                   corrected image, a pixel value for the image point based on pixel values
                   in the shifted images at the image point.

 ’484 Patent File Wrapper July 3, 2013 Reply at 2, (emphasis added), Dkt. No. 91-6 at 3. This claim

 expressly states that main subject is used to align the images to obtain a correct image. Thus, the

 claim expresses the limitations the Defendants seek to import into “detecting … a main subject.”

 Again, that these limitations are expressed suggests that they are not inherent to the “detecting …

 a main subject” limitation. And the applicant’s argument to distinguish the prior art does not

 suggest otherwise. Specifically, the applicant provided:


                                               32 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 33 of 42 PageID #: 5298




         Van Der Wal does not seek to create a “corrected image,” instead Van Der Wal
        seeks to smooth the transition from one frame to the next frame for video playback.
        Therefore, Van Der Wal teaches a method, not of identifying a main subject, but
        evaluating the whole frame and correlating one whole frame to another. This is
        confirmed by Van Der Wal at column 6, line 64 - column 7, line 9, which states as
        follows:

                As shown in FIG. 4, a set of image correlations are performed in a
                hierarchical fashion to determine the amount of image motion that has
                occurred between the current frame F(t) and the previous frame F(t-1). To
                determine the amount of image motion, an image pyramid is generated from
                the current frame F(t). For example, the Laplacian pyramid Lz(t-1) to Lz(t-
                1), for example L.sub.O (t-1) to L4 (t-1), is generated for the previous frame
                F(t-1) and the Laplacian pyramid Lz(t) to Lz(t), for example L.sub.O (t) to
                L4 (x), is generated for the current frame F(t). The correlation between the
                current frame F(t) and the previous frame F(t-1) are performed using a sixty
                four pixel value by sixty four pixel value region of the frames.

        The end product of Van Der Wal does not seek to create a corrected image, but
        instead provide a less jittery video. For these reasons, Van Der Wal does not teach
        or suggest detecting "a main subject in each of the images in the plurality of
        images," as recited in the pending claim. Instead, Van Der Wal merely correlates
        the whole frame.

        Secondly, Van Der Wal does not shift each of the images vertically and
        horizontally such that the main subject is aligned at a same location in each of the
        shifted images and combine the shifted images to obtain a corrected image.
        Instead, Van Der Wal may shift adjacent video frames such that it appears the
        shifted images and as if the video camera was stationary, there is no teaching or
        motivation to combine the images in Van Der Wal. Indeed, a video such as
        described in Van Der Wal is a sequence of images shown or viewed subsequently.
        Combining subsequent images is counter to the video processing in Van Der Wal
        as it would create a single image that is fixed in time, rather than a video.

        Accordingly, Applicant submits Van Der Wal fails to teach or claim 1.

 Id. at 14–15 (emphasis added), Dkt. No. 91-6 at 15–16. The applicant distinguished Van Der Wal

 because the reference did not meet the express detecting, shifting, and combining-to-correct

 limitations of the pending claim, not because the detecting limitation inherently required

 identifying an object to use as a reference point for aligning images to correct blur. This is not the

 disavowal Defendants suggest.



                                                33 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 34 of 42 PageID #: 5299




      Ultimately, the intrinsic record does not support limiting the claims as Defendants propose.

 Accordingly, the Court rejects Defendants’ proposed constructions in their entirety and determines

 that these terms have their plain and ordinary meanings without the need for further construction.

         F.      “blurred compared to” and “blurry compared to”

         Disputed Term                   Plaintiff’s Proposed           Defendants’ Proposed
                                            Construction                     Construction
  “blurred compared to”             plain and ordinary meaning,      indefinite
                                    no construction is necessary
  •   ’699 Patent Claim 3, 11,      and the term is not indefinite
      19, 26
  •   ’740 Patent Claims 1, 2,
      4, 10, 14, 20, 24
  •   ’944 Patent Claims 1, 2,
      4, 6, 7, 9, 11, 12, 14, 16,
      17, 19
  “blurry compared to”              plain and ordinary meaning,      indefinite
                                    no construction is necessary
  •   ’740 Patent Claim 12, 21,     and the term is not indefinite
      22

      Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

      The Parties’ Positions

      Plaintiff submits: The claims provide the standard by which the blur is determined: one portion

 of the image is blurred/blurry compared to another portion. This is not a term of degree. Dkt. No.

 82 at 29–31.

      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’484 Patent col.10 ll.38–41, col.11 l.60 –




                                                34 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 35 of 42 PageID #: 5300




 col.12 l.2. Extrinsic evidence: Jones Decl. ¶¶ 71–72 (Dkt. No. 82-1); Samsung Webpage11

 (Plaintiff’s Ex. V, Dkt. No. 82-24); Samsung Webpage 12 (Plaintiff’s Ex. W, Dkt. No. 82-25).

      Defendants respond: The Asserted Patents do not specify how to determine whether one image

 is blurred compared to another. There were various methods known in the art to perform such a

 comparison, but because the patents do not specify which method to use, the meaning of these

 terms is not reasonably certain. Specifically, it is possible that for images of similar but not

 identical blurring, one method of measuring blur will indicate that one image is blurred compared

 to another but a different method of measuring blur will not indicate any difference. Dkt. No. 91

 at 16–19.

      In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’484 Patent col.10 ll.38–41, col.11 l.60 –

 col.12 l.2. Extrinsic evidence: Villasenor Decl. ¶¶ 81–88 (Defendants’ Ex. 91-1).

      Plaintiff replies: The claims do not need to be limited to a specific mathematical comparison

 to be of reasonably certain scope. And the claims are directed to a comparison between a blur

 free/substantially blur free image portion and a blurred portion, so Defendants’ close-case

 hypothetical is inapt. Dkt. No. 95 at 12.

      Analysis

      The issue in dispute is whether it is reasonably certain what it means for an image (or portion)

 to be blurred or blurry compared to another image (or portion). It is.




 11
    The document includes the following URL, which appears to be incomplete: https://
 www.samsung.com/latin_en/support/mobile-devices/when-i-try-to…
 12
    The document includes the following URL, which appears to be incomplete: https://
 www.samsung.com/in/support/mobile-devices/why-image-quality-of-f1-5-aperture-is-wor...
                                                35 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 36 of 42 PageID #: 5301




     In the context of the Asserted Patents, blurring refers to the effect of light from a point on the

 subject being spread across multiple points on the image. For example, the patents provide:

        The nature of the blur is that the light reflected from a reference point on the subject
        does not fall on a single point on the recording medium, but rather it ‘travels’ across
        the recording medium. Thus a spread-out, or smudged, representation of the
        reference point is recorded.

 ’484 Patent col.3 l.66 – col.4 l.3. The comparisons between images (or portions of an image) to

 determine if one is blurred compared to the other thus involve comparison of the spreading of the

 subjects in the image. An image with more spreading than another would be deemed blurry

 compared to the other.

     The Court is not persuaded that the existence of various methods to measure blur renders these

 terms indefinite. It appears that the methods of measuring blur are methods of approximating an

 objective reality. For example, a reference of record provides that a particular measurement

 algorithm “gives a fairly accurate sense of image quality.” Kanjar De and V. Masilamani, Image

 Sharpness Measure for Blurred Images in Frequency Domain, 64 Procedia Engineering 149, 151

 (2013), Dkt. No. 91-10 at 4. The reference also notes that “[t]he proposed approach is better than

 JNB metric and CPBD measure as these measures fail after a certain point where with increase in

 the value of standard deviation of Gaussian blur kernel the image quality measure gives a higher

 value as we can observe from figures 5(b) and (c).” Id. at 153, Dkt. No. 91-10 at 6; see also, id. at

 155 (“It is observed from figure 6(b), the CPBD measure also follows the same trend but in certain

 cases with high L value we see that image quality score increases, which is not accurate depiction

 of image quality. Similarly from figure 6(c) we infer that JNB measure also fails for certain

 cases.”). That one measurement method is deemed “fairly accurate” and “better than” other

 methods which may yield measures that are “not accurate” further suggests that the level of blur

 itself is objective and that the differences in measurement result are due to inaccuracy in the


                                                36 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 37 of 42 PageID #: 5302




 measurement method. But variance in the accuracy across methods of measuring an objective

 standard does not render the objective standard indefinite.

      Accordingly, Defendants have failed to prove any claim is indefinite for including “blurred

 compared to” or “blurry compared to.”

        G.      “substantially blur free”

         Disputed Term                  Plaintiff’s Proposed            Defendants’ Proposed
                                           Construction                      Construction
  “substantially blur free”        plain and ordinary meaning,       indefinite
                                   no construction is necessary
  •   ’699 Patent Claims 1, 9,     and the term is not indefinite
      17, 24
  •   ’944 Patent Claims 1, 2,
      6, 7, 11, 12, 16, 17

      The Parties’ Positions

      Plaintiff submits: One of ordinary skill in the art would understand the meaning of

 “substantially blur free” in the context of digital image processing. And the Asserted Patents

 provide guidance regarding the degree of blurring. For instance, the patents distinguish a “clear

 and sharp” image from a blurred image (citing ’699 Patent col.10 l.54 – 11:2). And the term

 “substantially” is used in a Samsung image-processing patent (U.S. Patent No. 8,964,044). Dkt.

 No. 82 at 31–34.

      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’699 Patent fig.11, col.10 ll.2–24, col.10 l.54

 – col.11 l.2, col.11 ll.28–32, col.12 ll.18–23. Extrinsic evidence: Jones Decl. ¶¶ 76–77 (Dkt. No.

 82-1); U.S. Patent No. 8,964,044 at col.2 ll.5–19, claim 1 (Plaintiff’s Ex. X, Dkt. No. 82-26).

      Defendants respond: The Asserted Patents do not provide sufficient guidance regarding what

 degree of blurring is encompassed by “substantially blur free.” And the meaning of “substantially”

 in Samsung’s image-processing patent is defined in the patent and the Samsung patent therefore

                                               37 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 38 of 42 PageID #: 5303




 provides the requisite guidance for a term of degree, unlike the Asserted Patents. Dkt. No. 91 at

 19–22.

        In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’699 Patent col.10 l.67 – col.11 l.2.

 Extrinsic evidence: Villasenor Decl. ¶¶ 93, 95–104 (Defendants’ Ex. 91-1); Ozluturk Dep. 13 at

 231:15–22, 232:13 – 233:4, 235:2–4 (Defendants’ Ex. 6, Dkt. No. 91-8 at 3–4); U.S. Patent No.

 8,964,044 at col.2 ll.5–19, col.4 ll.21–30, claim 1 (Plaintiff’s Ex. X, Dkt. No. 82-26).

        Plaintiff replies: “The term is not used in a vacuum, but must be understood in contrast to the

 other ‘blur’ terms.” In this context, “a designated subject in the image is substantially blur free

 (e.g., ‘clear and sharp’) relative to other areas of the image that are blurred.” Dkt. No. 95 at 13–

 14.

        Plaintiff cites further intrinsic evidence to support its position: ’699 Patent figs.13–14.

        Analysis

        The issue in dispute is whether it is reasonably certain what it means for an image to be

 “substantially blur free.” It is not.

        The Asserted Patents do not provide sufficient guidance for determining whether a given level

 of blur is “substantially blur free.” Notably, both “blur free” and “substantially blur free” are used

 in the patents and the distinction between these two terms is not clear. For example, the patents

 reference Figures 10 and 11 (excerpts reproduced below) in distinguishing between a blurred and

 a blur-free image. ’484 Patent col.9 l.38 – col.10 l.3. The patents explain that “[i]f the imager is

 shaken or moved while the image is being captured, the situation is equivalent to copies of the

 same image being captured multiple times in an overlapping fashion with an offset. The result is a



 13
      Remote/Oral/Videoconference Deposition of Fatih Ozluturk (June 30, 2020).
                                                  38 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 39 of 42 PageID #: 5304




 blurred image. … This is graphically illustrated in
                                                                Fig. 10 (excerpt)
 FIG. 10.” Id. at col.9 ll.38–44. This blur can be

 prevented if “[t]he multiple images can all be stored

 and aligned once all of them are captured, or

 alternatively, each image can be aligned and

 combined with the first image in ‘real time’ without
                                                                  Fig. 11 (excerpt)
 the need to store all images individually. The blur of

 the resulting image is substantially reduced, as

 depicted in FIG. 11.” Id. at col.9 l.65 – col.10 l.3

 (emphasis added). Thus, the image of Figure 11 is

 “blur-free” rather than “substantially blur free” even

 though the blur is only “substantially reduced” compared to the image of Figure 10. This suggests

 that a “substantially blur free” image means something other than an image with the blur

 “substantially reduced.” In the same context, the patents explain that “images can be aligned and

 combined such that a designated subject in a field of view is clear and sharp.” Id. at col.10 ll.34–

 35. This suggests that “substantially blur free” is not the same as “clear and sharp” but rather that

 “blur free” is “clear and sharp.”

     Finally, some claims are directed to “blur free” images while other claims are directed to

 “substantially blur free” images. For example, Claim 20 of the ’740 Patent recites “the first subject

 in the combined image is blur free,” ’740 Patent col.14 ll.47–48, while Claim 24 of the ’699 Patent

 recites “the main subject in the combined photographic image is substantially blur free,” ’699

 Patent col.14 ll.36–37. Again, this suggests that “blur free” and “substantially blur free” are not

 synonymous. See Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc) (noting



                                               39 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 40 of 42 PageID #: 5305




 that the use of the term “steel baffles” “strongly implies that the term ‘baffles’ does not inherently

 mean objects made of steel”). Ultimately, the patents do not provide sufficient guidance as to the

 meaning of “substantially blur free.”

      Accordingly, Defendants have proven that ’699 Patent Claims 1, 9, 17, 24 and ’944 Patent

 Claims 1, 2, 6, 7, 11, 12, 16, 17 are each indefinite.

         H.       “the display”

         Disputed Term                   Plaintiff’s Proposed            Defendants’ Proposed
                                            Construction                      Construction
  “the display”                     plain and ordinary meaning,       indefinite
                                    no construction is necessary
  •   ’740 Patent Claims 1, 2,      and the term is not indefinite
      12, 21, 22

      The Parties’ Positions

      Plaintiff submits: One of ordinary skill in the art “would understand the claim refers to a

 hardware display where the ‘displaying the combined image’ is shown.” Dkt. No. 82 at 34–37.

      In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

 its position: Jones Decl. ¶ 88 (Dkt. No. 82-1).

      Defendants respond: There is no antecedent reference for “the display” recited in the claims.

 Thus, the meaning of the term is not reasonably certain. Dkt. No. 91 at 22–26.

      In addition to the claims themselves, Defendants cite the following extrinsic evidence to

 support their position: Villasenor Decl. ¶¶ 114–16 (Defendants’ Ex. 91-1).

      Plaintiff replies: The term “‘the display’ has antecedent basis in the earlier elements

 ‘displaying an image in a user interface’ (cl 1) and ‘a user interface configured to display an image’

 (cl 20).” Dkt. No. 95 at 14.

      Analysis

      The issue in dispute is whether the meaning of “the display” is reasonably certain. It is.

                                                40 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 41 of 42 PageID #: 5306




       The antecedent basis for “the display” is implicit in the claims. For example, Claim 1 of the

 ’740 Patent provides:

             1. A method for use in an imaging device, the method comprising:
             displaying an image in a user interface of the device, wherein the image is a
               preview of a field of view of the device, and wherein the image includes a
               first subject and a second subject;
             designating by a processor of the imaging device the first subject in the image
               to be kept blur free;
             capturing a plurality of images by the imaging device, wherein the plurality of
               images include the first subject and the second subject;
             combining the plurality of images by the processor to obtain a combined
               image, such that:
             the combined image includes the first subject and the second subject, the first
               subject in the combined image is blur free, and the second subject in the
               combined image is blurred compared to the first subject;
             displaying the combined image in the display of the device; and
             storing the combined image in a memory of the device.

 ’740 Patent col.12 ll.46–65 (emphasis added). Here, the first limitation in the body requires

 displaying an image in a user interface of the device. This implicitly requires a “display.” Thus,

 later recitation of “the display of the device” refers to this implicit display. See Energizer Holdings,

 Inc. v. Int’l Trade Comm’n, 435 F.3d 1366, 1370 (Fed. Cir. 2006) (holding that “an antecedent

 basis can be present by implication”).

       Accordingly, Defendants have failed to prove any claim is invalid for including “the display.”

 The Court construes “the display” as follows:

             •   “the display” means “the display of the user interface.”

 IV.      CONCLUSION

       The Court adopts the constructions above for the disputed and agreed terms of the Asserted

 Patents. The Court further finds that ’699 Patent Claims 1, 9, 17, 24 and ’944 Patent Claims 1, 2,

 6, 7, 11, 12, 16, 17 are each indefinite for including “substantially blur free.” Furthermore, the

 parties should ensure that all testimony that relates to the terms addressed in this Order is

 constrained by the Court’s reasoning. However, in the presence of the jury the parties should not
                                                 41 / 42
Case 2:19-cv-00326-JRG Document 113 Filed 10/30/20 Page 42 of 42 PageID #: 5307




 expressly or implicitly refer to each other’s claim construction positions and should not expressly

 refer to any portion of this Order that is not an actual construction adopted by the Court. The

 references to the claim construction process should be limited to informing the jury of the

 constructions adopted by the Court.
       SIGNED this 3rd day of January, 2012.
       SIGNED this 30th day of October, 2020.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE




                                              42 / 42
